                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                                :
MAURLANNA BRAXTON, et al.
                                                :

        v.                                      :     Civil Action No. DKC 18-1946

                                                :
KENNETH JACKSON, et al.
                                                :

                          MEMORANDUM OPINION AND ORDER

        Plaintiffs filed a complaint on June 27, 2018, alleging

retaliation under the Fair Labor Standards Act and Maryland Wage

and Hour Law, abuse of process and malicious use of process

under        common     law,    and        civil    conspiracy.         (ECF        No.   1).

Plaintiffs’ initial complaint named three defendants: William

Sheppard, Kenneth Jackson, and Jane Doe.                            (Id.).     Plaintiffs

filed an amended complaint on July 16, 2018, substituting Dione

Rodman (“Ms. Rodman”) as defendant Jane Doe.                        (ECF No. 3).

        Plaintiffs        filed        a     motion     to    permit     pre-scheduling

conference       discovery        on       September    17,   2018.      (ECF       No.   8).

Plaintiffs’ motion alleges that Ms. Rodman acted as the point of

contact between the individual and corporate defendants in a

prior case, Civil Action No. BPG 15-3661.                      (Id., at 1).          In that

case,    Mr.     Russell       A.      Neverdon,       Sr.,   Esq.    (“Mr.    Neverdon”)

represented corporate defendants Eldorado Lounge, Inc. and Four

One   Four,      LLC.      (Id.,       at    2).       Plaintiffs     seek    the    court’s
approval to begin discovery early and issue a subpoena to Mr.

Neverdon.     Plaintiffs’ proposed subpoena would allow Plaintiffs

to access “all communications between [Mr. Neverdon] or anyone

in [Mr. Neverdon’s] office and Dione Rodman referencing any of

the   cases    attached    [to   Plaintiff’s    motion]     as    Exhibit   A

including, but not limited to, letters or correspondence sent

via electronic means such as electronic mail.”            (ECF No. 8-4, at

1).       The reason for seeking this access to Mr. Neverdon’s

records is to ascertain an address for Dione Rodman.

      Plaintiffs purportedly hired a process server and spent 3.6

hours conducting internet research in an attempt to locate Ms.

Rodman.     (ECF No. 8-2, at 1).         Plaintiffs are not entitled to

access the broad category of information Mr. Neverdon allegedly

possesses     merely   because   Plaintiffs    thus   far   unsuccessfully

attempted to find Ms. Rodman’s contact information.               The motion

contains      no   substantive    information    about      the    addresses

explored, or the methods used by a process server to ascertain

her whereabouts.       Plaintiffs have purported to obtain service on

the other defendants and more exploration of this issue can take

place once they appear.




                                     2
     Accordingly, it is this 3rd day of October, 2018, by the

United    States   District    Court   for   the   District   of   Maryland,

ORDERED that:

     1.     The    motion     to   permit    pre-scheduling        conference

discovery (ECF No. 8) BE, and the same hereby IS, DENIED;

     2.     The Clerk is DIRECTED to transmit a copy of this Order

to counsel of record.



                                             /s/
                                   DEBORAH K. CHASANOW
                                   United States District Judge




                                       3
